Citation Nr: 1542451	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  10-31 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for a right wrist disability

4.  Entitlement to service connection for a skin disability of the lower left extremity.

5.  Entitlement to service connection for a bilateral knee disability.

6.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision of the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA). 
 
The Veteran died in January 2015.  In February 2015 and May 2015, J.C., the Veteran's daughter, and H.P., the Veteran's daughter-in-law, requested to be substituted as the appellant for purposes of processing the Veteran's claims to completion.  As the Veteran's claims are dismissed due to his death in the decision below, J.C. and H.P.'s requests are referred the RO for appropriate action.


FINDING OF FACT

According to a copy of the death certificate, the Veteran died in January 2015, while his appeal was pending on the claims for entitlement to service connection for a low back disability, a cervical spine disability, a right wrist disability, a skin disability of the left lower extremity, a bilateral knee disability, and hypertension.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to review the appeal. 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

According to a copy of the death certificate, the Veteran died in January 2015, while his appeal was pending on the claims for entitlement to service connection for a low back disability, a cervical spine disability, a right wrist disability, a skin disability of the left lower extremity, a bilateral knee disability, and hypertension.

As the Veteran died during the pendency of the appeal, as a matter of law, the appeal does not survive his death, and the appeal must be dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302; Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Landicho v. Brown, 7 Vet. App. 42, 53-54 (1994).

The Board's dismissal of the appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing a claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010 (2015).

An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the Veteran should file a request for substitution with the RO from that the claim originated, which is listed on the first page of this decision.  As noted in the introduction, the Board has referred two such requests for appropriate action.


ORDER

The appeal is dismissed.

.

____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


